OPINION
DICE, Commissioner.
The conviction is for unlawfully selling whisky in a dry area; the punishment, a fine of $200.
Trial was had and notice of appeal given prior to January 1, 1966.
Our able state’s attorney does not seek an affirmance of the conviction, because the state failed to prove that appellant made *511the sale of whisky m Cherokee County, a dry area.
The record reflects that while it was stipulated that Cherokee County was a dry area, the state’s proof failed to show that appellant sold the whisky in Cherokee County.
In violations of laws adopted by local option elections, the locus of the offense is an integral part of the proof. Teal v. State, 159 Tex.Cr.R. 289, 263 S.W.2d 260; Warren v. State, 164 Tex.Cr.R. 544, 300 S.W.2d 953.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.